     Case 6:18-ap-01089-MH Doc 74-1 Filed 05/10/19 Entered 05/10/19 14:09:06             Desc
              Proposed Order Finding of Fact and Conclusions of Law Page 1 of 5



 1   Damian P. Richard, Esq. (SBN 262805)
     SESSION FISHMAN NATHAN & ISRAEL, LLP
 2   1545 Hotel Circle South, Suite 150
 3   San Diego, CA 92108
     Tel: 619-758-1891
 4   Fax: 877-334-0661
 5   Email: drichard@sessions.legal
     Attorney for Defendants
 6
 7
 8                       UNITED STATES BANKRUPTCY COURT
                  CENTRAL DISTRICT OF CALIFORNIA-RIVERSIDE DIVISION
 9
10
11   IN RE:                                         )   Case No. 6:13-BK-30625-MH
12                JOHN MARTIN MATA                  )
                  LIVIER MATA                       )   Chapter 7
13                                                  )
14                                                  )   Adversary No. 6:18-AP-01089-MH
     JOHN M. MATA,                                  )
15                            Plaintiff,            )   FINDINGS OF FACT AND
            vs.                                     )   CONCLUSIONS OF LAW
16
                                                    )
17   NATIONAL COLLEGIATE STUDENT                    )   Date: May 8, 2019
     LOAN TRUST 2006-1, et al.                      )   Time: 2:00 p.m.
18                        Defendants.               )   Courtroom: 303
19                                                  )   Hon. Judge Mark Houle
20          Pursuant to the Court’s Ruling on May 8, 2019, adopting the Tentative Ruling as
21   the Order of the Court, which GRANTED the Motion for Summary Judgment of
22   Defendants’ National Collegiate Student Loan Trust 2006-1 (“NCSLT 2006-1”),
23   National Collegiate Student Loan Trust 2006-4 (“NCSLT 2006-4”), and National
24   Collegiate Student Loan Trust 2007-4 (“NCSLT 2007-4”) (collectively “Defendants”),
25   the Court hereby enters the following Findings of Fact and Conclusions of Law:
26
      ///
27
28    ///



                                  Findings of Fact and Conclusions of Law
                                                      1
     Case 6:18-ap-01089-MH Doc 74-1 Filed 05/10/19 Entered 05/10/19 14:09:06               Desc
              Proposed Order Finding of Fact and Conclusions of Law Page 2 of 5



 1                                        FINDINGS OF FACT
 2          1.    Plaintiff John Mata applied for and obtained three $30,000 student loans
 3   as part of his graduate studies in counseling at Loma Linda University from 2005-2008.
 4   These occurred in January of 2006, September of 2006, and August of 2007. (ECF No.
 5   33-4, Declaration of Bradley Luke (“Luke Decl.”), ¶¶ 11-18, Exhibits (“Exs.”) A-1 to A-
 6   12, D-I; ECF No. 34-1, Request for Judicial Notice (“RJN”) Exs. B, D-I.)
 7          2.    The loan agreements each stated that the student loans were explicitly
 8
     limited to the costs of attending the school. (ECF No. 33-4, Luke Decl., ¶¶ 11-18, Exs.
 9
     A-1, A-5, A-9, at ¶¶ L(2), L(12), H.)
10
            3.    The three student loans were “educational loans” under subsection
11
     523(a)(8)(A)(i). (ECF No. 33-4, Luke Decl. Exs. A-1, A-5, A-9.)
12
            4.    The loan agreements each stated that the student loans were
13
     nondischargeable pursuant to 11 U.S.C. § 523(a)(8), either under § 523(a)(8)(A)(i)
14
     because the originating lender “purchased a guaranty of this loan, and that this loan is
15
16   guaranteed by The Education Resources Institute, Inc. (“TERI”), a non-profit

17   Institution,” or under § 523(a)(8)(B) because they were “qualified education loan as

18   defined in the Internal Revenue Code,” or both. (ECF No. 33-4, Luke Decl., ¶¶ 11-18,

19   Exs. A-1, A-5, A-9, at ¶¶ L(2), L(12), H.)
20          5.    Upon origination, the three student loans were assigned, transferred, and
21   securitized into Defendants NCSLT 2006-1, NCSLT 2006-4, and NCSLT 2007-4,
22   respectively. (ECF No. 33-4, Luke Decl. ¶¶ 11-18, Exs. A-1 to A-12, D-I; ECF No. 34-
23   1, RJN Exs. B, D-I.)
24          6.    Each of Plaintiff’s three student loans owing to Defendants were
25   guaranteed by TERI. (ECF No. 33-4, Luke Decl. ¶¶ 17, 25, 34, at Exs. A-3, A-7, A-11,
26   at Arts. 1 & 5 (“assign[ing]” “claims” and “rights” “under the [TERI] Guaranty
27
     Agreements”), and pp. 18-25, 63-69, 104-109 (“GUARANTOR: TERI”); ECF Nos. 33-
28
     4, Luke Decl., and 34-1, RJN, Exs. D, E, and F, at Arts. I, VII(a) (“TERI Guaranteed


                                   Findings of Fact and Conclusions of Law
                                                       2
     Case 6:18-ap-01089-MH Doc 74-1 Filed 05/10/19 Entered 05/10/19 14:09:06                Desc
              Proposed Order Finding of Fact and Conclusions of Law Page 3 of 5



 1   Loans” “TERI Guaranty Agreements”), G, H, and I, at p. 1 (“TERI guaranties the
 2   payment of principal and interest on the Loans in exchange for the payment of certain
 3   Guaranty Fees.”)).
 4          7.     TERI is a “nonprofit institution” and was a “nonprofit institution” at the
 5   time it guaranteed Plaintiff’s student loans now owing to Defendants. (ECF No. 63 at
 6   38:3-10, 47-48, 91:13-24 of 241; In Re The Education Resources Institute, Inc., No. 08-
 7   12540 (Bankr. D. Mass.); ECF No. 33-4, Luke Decl., at pp. 141, 196, 239, 337 of 369
 8
     (“The Education Resources Institute, Inc., a private non-profit corporation organized
 9
     under Chapter 180 of the Massachusetts General Laws”), at pp. 146, 200, 243 of 369
10
     (“’TERI’ means The Education Resources Institute, Inc., a private non-profit corporation
11
     organized under Chapter 180 of the Massachusetts General Laws.”); ECF No. 63 at 47-
12
     48, 91:13-24 of 241 (TERI, “one of the largest not-for-profit entities in the country.”);
13
     ECF No. 56, at p. 14, n.24 TERI, Bringing a Better Future Within Reach – About Us
14
     (Feb. 7, 2019) available at http://www.teri.org/index/index.html (“At TERI, we promote
15
16   access to education at all levels for students of all ages and backgrounds. Founded in

17   1985, we are a nonprofit organization with two primary programs. Through our TERI

18   guaranteed private education loan programs, we have helped over one million students

19   access loans to pay for their education. Through our College Access programs, we have
20   supported over one million low income and underserved individuals in their pursuits of
21   a college degree.”).
22          8.     The student loans owing to Defendants are each not dischargeable pursuant
23   to 11 U.S.C. § 523(a)(8)(A)(i) because they were made under a program funded or
24   guaranteed by TERI, a nonprofit institution. (ECF No. 33-4, Luke Decl., Ex. J at § 1, ¶¶
25   1.4 and 1.8-1.9 (“NextStudent Loan Program”), Ex. K. at § 1, ¶¶ 1.10-1.11 (“START
26   Education Loan Program”)).
27
            9.     Plaintiff’s Adversary Complaint did not allege any “undue hardship.”
28
     (ECF No. 1, Adv. Compl.).


                                   Findings of Fact and Conclusions of Law
                                                       3
     Case 6:18-ap-01089-MH Doc 74-1 Filed 05/10/19 Entered 05/10/19 14:09:06                 Desc
              Proposed Order Finding of Fact and Conclusions of Law Page 4 of 5



 1                                 CONCLUSIONS OF LAW
 2            1.    Plaintiff’s student loans owing to Defendants were “educational loans”
 3   pursuant to 11 U.S.C. § 523(a)(8)(A)(i).
 4            2.    TERI is a nonprofit institution. In re O’Brien, 419 F.3d 104, 106 (2d Cir.
 5   2005) (holding loan at issue was funded by TERI nonprofit “corporation that
 6   conditionally guarantees loans extended by private lenders under TERI’s student loan
 7   programs.”).
 8
              3.    Plaintiff’s student loans owing to Defendants were each made under any
 9
     program funded in whole or in part by a nonprofit institution pursuant to 11 U.S.C. §
10
     523(a)(8)(A)(i). In re McClain, 272 B.R. 42, 46 (Bankr. D. N.H. 2002) (“TERI played
11
     a meaningful part in procurement of the loans, making them nondischargeable pursuant
12
     to the language of § 523(a)(8).”); In re Drumm, 329 B.R. 23, 35 (Bankr. W.D. Pa.
13
     2005).
14
              4.    Plaintiff’s student loans owing to Defendants are not dischargeable
15
16   pursuant to 11 U.S.C. § 523(a)(8)(A)(i) because they were educational loans made under

17   a program funded or guaranteed by TERI, a nonprofit institution.

18            5.    Where TERI has guaranteed a student loan, that “student loan was made

19   under a program that was funded in whole or in part by a nonprofit institution” such that
20   the loan was non-dischargeable under subsection 523(a)(8)(A)(i). In re O’Brien, 419
21   F.3d 104, 106 (2d Cir. 2005) (holding loan at issue was funded by TERI nonprofit
22   “corporation that conditionally guarantees loans extended by private lenders under
23   TERI’s student loan programs.”).
24   ///
25   ///
26   ///
27
     ///
28


                                    Findings of Fact and Conclusions of Law
                                                        4
     Case 6:18-ap-01089-MH Doc 74-1 Filed 05/10/19 Entered 05/10/19 14:09:06              Desc
              Proposed Order Finding of Fact and Conclusions of Law Page 5 of 5



 1          6.    Courts interpreting O’Brien have held that a student loan is excepted from
 2   discharge under § 523(a)(8)(A)(i) where “the nonprofit entity played any meaningful
 3   part in procurement of the loans under the program.” In re Page, 592 B.R. 334, 337
 4   (B.A.P. 8th Cir. 2018).
 5                                               ###
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                  Findings of Fact and Conclusions of Law
                                                      5
